Citation Nr: 1010348	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in June 2008, served on active duty 
from June 1941 to June 1945.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on January 28, 2010, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before the undersigned acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

After carefully considering the claim in light of the record 
and the applicable law, the Board finds that further 
development of the evidence is warranted prior to additional 
consideration by the Board.  During her January 2010 hearing, 
the appellant contended that the Veteran's hypertension had 
contributed substantially and materially to cause his death.  
She asserted that the hypertension had been caused or 
aggravated by the medication that he took for his service-
connected anxiety disorder.  As such, she believed that 
service connection was warranted for hypertension on a 
secondary basis, and thus, service connection should be 
granted for the cause of the Veteran's death.  

The Veteran's death certificate shows that he died in June 
2008 with the immediate cause of death listed as a congestive 
heart failure due to urosepsis due to recurrent urinary tract 
infections.  Coronary artery disease and dementia were 
considered other significant conditions that contributed to 
the Veteran's death, but did not result in the underlying 
cause.  

The report of the Veteran's final hospitalization shows that 
his death was secondary to sepsis with the organism unknown 
and the etiology appearing to be respiratory.  Additional 
discharge diagnoses were acute renal failure due to chronic 
kidney disease; congestive heart failure with underlying 
systolic dysfunction; associated atrial fibrillation; and, 
significant dementia.  

Private medical records dated in June 1945 documented a blood 
pressure reading of 150/100 shortly after the Veteran's 
separation from service.  During a VA examination in May 
1951, the Veteran also had a blood pressure reading of 
172/100.  In addition, other private medical records show 
that the Veteran was treated for hypertension from March 1999 
through June 2008.  Many of those records document a systolic 
reading of 150 or higher and a diastolic reading below 80.  
In April 2008, it was noted that the Veteran had been 
prescribed Remeron.  

In July 2009, the Veteran's claims file was reviewed by a VA 
physician and a VA psychologist to determine the nature and 
etiology of the Veteran's cause of death.  While both 
examiners acknowledged the presence of hypertension, it was 
unclear whether hypertension contributed substantially or 
materially to cause the Veteran's death.  In addition, the VA 
psychologist noted that as a clinical psychologist, he was 
not qualified to comment on the validity or invalidity of the 
assertion that the Veteran's hypertension was due to 
medication that he was taking for his service-connected 
anxiety.  The VA physician did not comment on the possibility 
of such a nexus.  Therefore, the Board finds that another 
medical opinion is necessary for the purpose of determining 
the nature and etiology of the Veteran's cause of death.

In light of the foregoing, additional development of the 
record is warranted.  Accordingly, the case is REMANDED for 
the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment as to whether it was at least as 
likely as not that the Veteran's service-
connected disability, including his 
medication for his service-connected 
anxiety disorder, was a principal or 
contributory cause of his death.  (The 
term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not 
sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal 
connection.)

In addition, the examiner should opine as 
to whether it is at least as likely as 
not the Veteran's hypertension 
contributed substantially or materially 
to his cause of death.  If so, the 
examiner should state whether it is at 
least as likely as not that the Veteran's 
hypertension manifested in service or 
within one year thereafter, was otherwise 
causally or etiologically related to 
service, or was proximately due to or was 
aggravated by his service-connected 
anxiety disorder, to include any 
medication that he had been taking for 
his service-connected anxiety disorder.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection for 
the cause of the Veteran's death.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



